RENDERED: APRIL 2, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2020-CA-0559-ME


VIRGIL L. CAUDILL, III                                                        APPELLANT



                     APPEAL FROM GRANT CIRCUIT COURT
v.                   HONORABLE R. LESLIE KNIGHT, JUDGE
                           ACTION NO. 12-CI-00442



JERRY SUMMERS; LAURETTE SUMMERS;
CHRISTINE M. SUMMERS; AND W.J.S., A
MINOR CHILD                                                                   APPELLEES



                                   OPINION
                           VACATING AND REMANDING1

                                       ** ** ** ** **

BEFORE: GOODWINE, KRAMER, AND MAZE, JUDGES.

KRAMER, JUDGE: Virgil L. Caudill, III, appeals a March 20, 2020 order of the

Grant Circuit Court which the circuit court entered to, in its view, “clarify” a prior



1
 Rendition of this expedited appeal was administratively delayed two weeks due to error in the
Clerk’s Office.
custody and visitation order it had entered on October 1, 2019. Upon review, we

vacate and remand.2

              Appellees Jerry and Laurette Summers are the maternal grandparents

of W.S., a minor child. Appellee Christine Summers is the mother of W.S. and

appellant Virgil Caudill, III, is W.S.’s father. This appeal involves the

interpretation and enforcement of an October 1, 2019 order that the Grant Circuit

Court entered regarding the parties’ parenting and visitation rights with respect to

W.S. In relevant part, the order provided as follows:

                                  FINDINGS OF FACT

              1. [Christine] has now relocated back to Grant County
              and is residing in the home with her parents, [Jerry and
              Laurette].

              2. Although [Christine] is now living with her parents,
              she often stays away from said residence for days at a
              time.

              3. [Christine] has failed to exercise a significant amount
              of her parenting time. However, since moving back to
              Grant County, [Christine] has exercised the majority of
              her parenting time.

              4. [Christine] has failed to financially contribute to the
              care of [W.S.]

              5. [Jerry and Laurette] are significantly involved in the
              exchanges of the minor child and often utilize
              [Christine’s] court ordered parenting time.

2
 Rendition of this expedited appeal was administratively delayed two weeks due to error in the
Clerk’s Office.

                                              -2-
            6. It is in the best interest of [W.S.] that he continues to
            maintain the loving relationship that he has enjoyed with
            his Maternal Grandparents, [Jerry and Laurette].

            7. A joint custody arrangement requires a finding that
            Parties have the ability to co-parent with one another. In
            this case, the Court finds to the contrary.

                        JUDGMENT OF THE COURT

            1. [Virgil’s] Motion for Sole Custody is GRANTED.

            2. [Christine] shall have parenting time with [W.S.] the
            first, third, and fifth weekends of each month.

            3. If necessary, [Jerry and Laurette] may exercise
            [Christine’s] parenting time.

            4. The Parties shall exercise holiday parenting time
            pursuant to this Court’s Local Rule 10.0.

            5. [Christine] shall ensure that [Virgil] has full access to
            school and medical information concerning [W.S.]

            6. [Jerry’s and Laurette’s] Motion for Grandparent
            Visitation is DENIED.

(Emphasis added.)

            The controversy at issue in this appeal began shortly after this order

was entered and chiefly involves the provisions emphasized above. Specifically,

on November 12, 2019, Jerry and Laurette filed a motion, the relevant substance of

which was as follows:

            Comes now the Third Party Petitioners, Jerry Summers
            and Laurette Summers, by and through counsel, and

                                         -3-
             moves the Court to compel the Respondent, Virgil L.
             Caudill, III, to comply with the Court’s Order of October
             1, 2019 and allow the Third Party Petitioners to exercise
             the Petitioner’s, Christine M. Summers, parenting time
             with the minor child. Alternatively, the Third Party
             Petitioners respectfully request that the Respondent be
             found in contempt for his refusal to abide by the Court’s
             October 1, 2019 Order.

             The Petitioners would state that since the entry of the
             October 1, 2019 Order that the Respondent has provided
             the child to them according to the parenting schedule of
             the Petitioner, Christine Summers (Local Rule visitation),
             with the exception of one weekend. On Friday,
             November 1, 2019, the Respondent’s step mother arrived
             at the meeting location and informed the Petitioner, Jerry
             Summers, that the child would not be going with them
             this weekend because they believed that the mother was
             in jail.

             Christine Summers will be at the Summers home on the
             weekend of November 15 – 17, 2019, however it remains
             to be seen whether Mr. Caudill will follow this Court’s
             Order or make up his own rules of visitation.

             In short, Jerry and Laurette believed that the October 1, 2019 order,

set forth above, had granted them an enforceable assignment of Christine’s right of

parenting time with respect to W.S. Further, as illustrated by the fact that this was

their motion and not Christine’s motion, Jerry and Laurette believed they had

independent standing to invoke the circuit court’s contempt power to enforce this

right against Virgil.

             Responding, Virgil disagreed. Rather, he interpreted the October 1,

2019 order, and its statement in paragraph “3” (i.e., “If necessary, [Jerry and

                                         -4-
Laurette] may exercise [Christine’s] parenting time”), merely as indicating it was

the circuit court’s intention to provide him the discretion to permit Jerry and

Laurette to exercise Christine’s parenting time.

             This dispute became the subject of a November 27, 2019 hearing

before a domestic relations commissioner of the Grant Circuit Court. Thereafter,

the commissioner entered a recommended order – which the circuit court adopted

on March 20, 2020 – “clarifying” the October 1, 2019 order in relevant part as

follows:

             IT IS HEREBY ORDERED that the meaning intended
             for the phrase “if necessary”, in paragraph 3 of the
             Court’s October 1, 2019 Order (“If necessary, the Third-
             Party Petitioners/Maternal Grandparents may exercise the
             Petitioner’s parenting time”), means when the mother
             (Petitioner, Christine Summers) is not available to parent
             the child for whatever reason. The phrase “if necessary”
             does not mean at the discretion of the father (Respondent
             Virgil Caudill, III).

             In other words, the circuit court interpreted the October 1, 2019 order

consistently with Jerry’s and Laurette’s interpretation, i.e., as granting Jerry and

Laurette an enforceable right of visitation with W.S., subject to Christine’s

“availability.” Hence, Virgil lacked the discretion to deny them visitation. Virgil

timely appealed this order.

             It is well settled that once a judgment becomes final, the trial court

loses jurisdiction to modify it absent a showing of extraordinary circumstances


                                          -5-
justifying the reopening of the judgment. CR3 54.01; 60.02. See also Cawood v.

Cawood, 329 S.W.2d 569 (Ky. 1959); Mullins v. Hess, 131 S.W.3d 769 (Ky. App.

2004); Fry v. Kersey, 833 S.W.2d 392 (Ky. App. 1992). Here, no party has ever

appealed, contested, or otherwise sought to modify the October 1, 2019 order. And

because of that, Virgil argues the circuit court’s March 20, 2020 order – which he

views as effectively modifying and amending the prior October 1, 2019 order –

was improper.

                Jerry and Laurette, on the other hand, assert the March 20, 2020 order

did not modify but merely interpreted the October 1, 2019 order consistently with

its terms. And indeed, if that truly is the case, the circuit court did not lose

jurisdiction in this matter because it merely exercised its continuing authority “to

enforce its own judgments and remove any obstructions to such enforcement.”

Akers v. Stephenson, 469 S.W.2d 704, 706 (Ky. 1970) (citing 46 AM. JUR. 2D

Judgments § 898; Crook v. Schumann, 292 Ky. 750, 167 S.W.2d 836 (1943)). See

also Shelby Petroleum Corp. v. Croucher, 814 S.W.2d 930 (Ky. App. 1991);

Ballew v. Denny, 296 Ky. 368, 177 S.W.2d 152, 154 (1944) (citation omitted)

(explaining “[t]he mere interpretation of a judgment involves no challenge of its

validity”).




3
    Kentucky Rule of Civil Procedure.

                                           -6-
              As further explained in Board of Education of Campbellsville

Independent School District v. Faulkner, 433 S.W.2d 853, 855 (Ky. 1968),

              [A] judgment always is open to construction by any court
              that is asked to give effect to it. And if the judgment is
              ambiguous by reason of circumstances not apparent on
              the face of the record supporting it, we perceive no sound
              reason why it may not be shown by extraneous evidence
              . . . . If that is good law for deeds, contracts, wills and
              other writings, and it has always been so recognized, it is
              no less good law in the case of an anomalous judgment.
              It is always proper to consider what the judgment should
              have been, since it will be presumed that the court
              intended to adjudge correctly in law upon the facts of the
              case, and of two possible interpretations of the language
              of the judgment, that one will be adopted which makes it
              valid, in preference to one which would make it
              erroneous.

(Internal quotation marks and citations omitted.)

              Moreover, when interpreting a judgment, “effect must be given to that

which is unavoidably and necessarily implied in a judgment, as well as that which

is expressed in the most appropriate language.” Furlow v. Sturgeon, 436 S.W.2d
485, 486 (Ky. 1969) (citation omitted). Furlow also provides that where claims in

an action are mutually exclusive, “adjudicating in favor of one is negating the

other.” Id.

              With these rules in mind, we begin with the presumption that in

entering the original October 1, 2019 order, the circuit court “intended to adjudge

correctly in law[.]” Faulkner, 433 S.W.2d at 855 (emphasis added) (citation


                                          -7-
omitted). Considering that rule, the October 1, 2019 order cannot properly be

interpreted as providing Jerry and Laurette authority to enforce Christine’s parental

or visitation rights associated with W.S. This type of right cannot be assigned.

See, e.g., Hamilton v. Duvall, 563 S.W.3d 697, 701 (Ky. App. 2018) (“It is telling

that grandparents initiated this case and sought visitation through father while he

was in jail ‘claim[ing] that father transferred his superior right of custody to them

during his incarceration[.]’ This right, of course, is not transferable.”).4

                Likewise, the original October 1, 2019 order cannot properly be

interpreted to have granted Jerry and Laurette any form of independent rights of

visitation associated with W.S. To explain, the right of grandparent visitation

derives solely from KRS5 405.021; thus, consistently with that statute, “[i]f a

grandparent wishes to have visitation with a grandchild, he or she must petition the

circuit court in the county in which the child resides and must prove by clear and

convincing evidence that visitation is in the child’s best interest.” K.C.O. v.

Cabinet for Health and Family Servs., 518 S.W.3d 778, 785-86 (Ky. App. 2017)

(quoting VanWinkle v. Petry, 217 S.W.3d 252, 258 (Ky. App. 2007)). Here, in

paragraph “6,” the October 1, 2019 order denied Jerry’s and Laurette’s petition for


4
  While the disposition of this matter does not require the Court to plunge into the constitutional
realms surrounding grandparent visitation versus a parent’s superior and fundamental right to
make decisions regarding his child without overt state interference, we offer Hamilton, 563
S.W.3d 697, as an excellent overview on the subject.
5
    Kentucky Revised Statute.

                                                -8-
visitation rights. See Furlow, 436 S.W.2d at 486 (explaining that where claims in

an action are mutually exclusive, “adjudicating in favor of one is negating the

other”).

             Accordingly, there are two competing interpretations of the language

in the October 1, 2019 order at issue in this matter, i.e., “If necessary, [Jerry and

Laurette] may exercise [Christine’s] parenting time.” The circuit court’s

interpretation would, as discussed, render the October 1, 2019 order invalid.

Whereas Virgil’s interpretation is consistent with Kentucky law and is, therefore,

the proper interpretation. See Faulkner, 433 S.W.2d at 855 (citation omitted)

(“[O]f two possible interpretations of the language of the judgment, that one will

be adopted which makes it valid, in preference to one which would make it

erroneous.”).

             We are left, then, with only one conclusion: Through its March 20,

2020 order, the circuit court did not “clarify” its prior October 1, 2019 order, but

rather attempted to modify that order in a manner prohibited by its jurisdiction and

statutory authority. We therefore VACATE the March 20, 2020 order of the Grant

Circuit Court. Upon REMAND, the circuit court is instructed to deny Jerry’s and

Laurette’s November 12, 2019 motion.



             ALL CONCUR.


                                          -9-
BRIEF FOR APPELLANT:      BRIEF FOR APPELLEES:

Marianne S. Chevalier     Casey Cheesman
Ft. Mitchell, Kentucky    Williamstown, Kentucky

                          Stephen L. Bates, II
                          Dry Ridge, Kentucky




                         -10-